PER CURIAM:
Andrew Wolters, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition and the district court’s order denying his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wolters v. Holder, No. 7:11-cv-00509-JLK-RSB (WD.Va. Oct. 31, 2011, Nov. 22, 2011). We deny Wolters’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.